Carpenter, J.
When the defendant, George A. Barnes, was about four months old, his father and the plaintiff entered into a contract in writing in which the father agreed that George A. should serve the plaintiff faithfully during his minority—the plaintiff agreeing to provide for him during that time suitable food, clothing and schooling. Pursuant to this agreement the defendant lived with the plaintiff *573until lie was about nineteen years old, when he and the plaintiff agreed that the contract should not be binding, that he should thereafter be entitled to his earnings, and that the plaintiff should be entitled to receive three dollars per week for his board while boarding with him. Of this agreement due notice was given to Fenn, the other defendant, who had been .appointed guardian to the said George A., the father having died when he was about four years old.
The court below found that the defendant was indebted to the plaintiff in the sum of $297, and rendered judgment for that sum.
On the trial the defendant claimed, as matter of law, that the contract between the plaintiff and the father of the defendant was a valid contract and could not be abandoned by the agreement between the plaintiff and George A. Barnes. The court ruled otherwise and the defendant appealed.
That a father has a right to dispose of the services of his minor son during minority is not disputed; but this right is not absolute. As his right to the services of his son is limited and qualified, it necessarily follows that he conveys only a qualified right. The more important qualification, and the only one we need now to refer to, is, that the father’s right to the services of his son dies with the father. That event emancipates the son, and his obligation to perform the contract made for him by the father is at an end. In this case, the father being dead, the son was at liberty to repudiate the contract, certainly after arriving at years of discretion.
The question is not whether the minor was legally capable of making a valid contract with the plaintiff, but it is rather whether that agreement amounted to a repudiation of the contract made with the father. We are clearly of the opinion that it did.
It will be observed also that this case differs from those cases, cited by the defendant’s counsel, in which the minor during the lifetime of the father attempted to repudiate the contract made by the father. Hence those cases have no application.
*574The contract having been repudiated by the minor ceased to be of obligation on either party, and the plaintiff was no longer liable to furnish support to the minor. He therefore has a right to recover for the board furnished, that being a necessary which the minor could lawfully bind himself to pay for. It does not follow that any contract which the minor might have made for his board would be enforced by the court, as he might have made an improvident one; but in this case it is clear that the amount which he agreed to pay was only a reasonable one, and we must assume that the court below so regarded it.
There is no error in the judgment.
In this opinion the other judges concurred.